—Order, Family Court, New York County (Leah Marks J.), entered August 19, 1994, which granted respondent’s application to relocate with the parties’ child to Los Angeles, California for up to two years, or to Berlin, Germany for approximately six months, and set forth a visitation schedule for petitioner during such relocation, unanimously affirmed, without costs. Appeal from order of the same court and Justice, entered July 11, 1994 unanimously dismissed as superseded by appeal from order of August 19, 1994, without costs.
Temporary relocation by the custodial parent was properly granted upon the ground that the non-custodial parent did not present a "legitimate alternative plan for the child’s care” during the period involved (185 AD2d 174, 177, lv denied 81 NY2d 704). His proposal, as described by the court, was to have the child "move into an apartment with a woman he knows only slightly while his father is establishing a residential relationship with her”. In addition, Family Court properly took into account the factors this Court set forth in determining which parent’s plan for the child’s care during the proposed trip would better serve the child’s interests (supra), including, inter alia, that the custodial parent was the child’s *196primary caretaker and that either relocation option she had proposed would advance her career in the film industry. Concerning respondent’s cross appeal, we find that the visitation schedule was a proper exercise of discretion and decline to disturb it. Concur—Sullivan, J. P., Rosenberger, Kupferman, Asch and Mazzarelli, JJ.